DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 March 2022 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
  Claim 19 recites the limitation that, “the light is electromagnetic radiation.” All light in inherently electromagnetic radiation. Therefore, the claim fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 12, 13, 16, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/172183 to Rockley Photonics Limited et al. (“WO1”), cited in Applicant’s IDS of 01 March 2021.
Regarding Claim 1, WO1 describes an apparatus comprising: an interferometric device (see Fig 2A) comprising a first optical path (203) and a second optical path (204); and at least one Franz-Keldysh (FK) modulator (206a, 206b) disposed in either the first optical path or the second optical path of the interferometric device (see Page 12, Lines 9-15).
Regarding Claim 2, WO1 describes the interferometric device comprising a Mach-Zehnder interferometer (see Page 8 Line 4).
Regarding Claim 3, WO1 describes the at least one FK modulator comprising a first FK modulator (206a) and a second FK modulator (206b).
Regarding Claim 4, WO1 describes the first FK modulator disposed in the first optical path of the interferometric device; and the second FK modulator disposed in the second optical path of the interferometric device (see Fig 2A).
Regarding Claim 12, WO1 describes a method, comprising: receiving, by an interferometric device (see Fig 2A), input light (from 201), wherein: a first portion of the input light travels along a first optical path (203) of the interferometric device; and a second portion of the input light travels along a second optical path (204) of the interferometric device; and modulating, by at least one Franz-Keldysh (FK) modulator (206a, 206b) disposed in either the first optical path or the second optical path of the interferometric device, an intensity of either the first portion of the input light or the second portion of the input light.
Regarding Claim 13, WO1 describes the at least one FK modulator comprises a first FK modulator (206a) and a second FK modulator (206b), wherein: the first FK modulator is disposed in the first optical path (203) of the interferometric device; and the second FK modulator is disposed in the second optical path (204) of the interferometric device; and modulating the intensity of the first portion of the input light or the second portion of the input light comprises: modulating a first intensity of the first portion of the input light traveling along the first optical path to generate a modulated first portion of light; and modulating a second intensity of the second portion of the input light traveling along the second optical path to generate a modulated second portion of light (see Page 11 Line 17 – Page 12 Line 28).
Regarding Claim 16, WO1 describes receiving the input light comprises receiving the input light through an optical input (201) of the interferometric device; and the method further comprises: splitting the input light, using a first beam splitter (202)  in optical communication with the optical input, the first optical path (203), and the second optical path (204), into: the first 
Regarding Claim 12, WO1 describes the use of light. Light is inherently electromagnetic radiation. Therefore, the limitation of Claim 12 is inherently anticipated by WO1.
Regarding Claim 20, WO1 describes the electromagnetic radiation as infrared light (see Page 12 Lines 4-5).
Regarding Claim 21, WO1 describes a method of manufacturing an interferometric device (see Fig 2A), the method comprising: forming a first optical path (203) and a second optical path (204) of the interferometric device; and forming at least one Franz-Keldysh (FK) modulator (206a, 206b) disposed in either the first optical path or the second optical path of the interferometric device.
Regarding Claim 22, WO1 describes forming a first FK modulator (206a) disposed in the first optical path (203) of the interferometric device; and forming a second FK modulator (206b) disposed in the second optical path (204) of the interferometric device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO1 as applied to Claims 1, 4, and/or 13 above, and further in view of  US 2003/0063362 to Demir at al. (“US1”), cited in Applicant’s IDS of 01 March 2021.
Regarding Claim 5, WO1 describes the apparatus of Claim 4 as discussed herein. WO1 further describes the first FK modulator (206a)in electrical communication with a full voltage driving source (207a; see Page 11 Line 26-Page 12 Line 2) and the second FK modulator in electrical communication with a control driving source (207b; see Page 12 Lines 12-13). WO1 does not describe the FK modulators each comprising sets of electrodes. US1 describes an FK modulator (see [0076]) including a first set of electrodes (330, 328), where a first electrode (328) of the first set of electrodes of the FK modulator is in electrical communication with a driving source (see Fig 5 and [0077]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the electrode connection structures of the modulators of US1 in the modulators of WO1. The motivation for doing so would have been to provide a secure and reliable electrical connection. The resulting obvious structure would include in a first electrode of the first set of electrodes of the first FK modulator is in electrical communication with a full voltage driving source; and a second electrode of the second set of 
Regarding Claim 6, US1 describes a third electrode (366) of the first set of electrodes of the first FK modulator is in electrical communication with a ground (see Fig 5 and [0077]). Therefore, the obvious combination of WO1 and US1 as laid out with respect to Claim 5, would result in a third electrode of the first set of electrodes of the first FK modulator in electrical communication with a ground; and a fourth electrode of the second set of electrodes of the second FK modulator in electrical communication with the ground.
Regarding Claim 7, WO1 describes a first phase shifter (205a) disposed in the first optical path and  a second phase shifter (205b) is disposed in the second optical path.
Regarding Claim 11, WO1 describes the apparatus of Claim 1 as discussed herein. WO1 further describes the FK modulator (206a) a waveguide comprising a proximal end for receiving light (left end as shown in in Fig 2A), a distal end for emitting light (right end as shown in in Fig 2A), and an outer perimeter extending between the proximal end and the distal end along an optical path of the waveguide (see Fig 2A). WO1 does not describe  and a pair of electrodes disposed on opposite sides of the optical path of the waveguide, such that the pair of electrodes can apply an electric field in a direction across to the optical path. US1 describes an FK modulator having a pair of electrodes (330, 328) disposed on opposite sides of the optical path of a waveguide (324), such that the pair of electrodes can apply an electric field in a direction across to the optical path (see Fig 5 and [0076]-[0078]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the electrode structures of the modulator of US1 in the modulators of WO1. The motivation for 
Regarding Claim 14, WO1 describes the method of Claim 13 as discussed herein. WO1 further describes applying a full driving voltage to the first FK modulator (206a; see Fig 2A and Page 11 Line 26-Page 12 Line 2) and applying a control voltage to the second FK modulator (206b; see Fig 2A and Page 12 Lines 12-13). WO1 does not describe applying a full driving voltage to a first electrode of a first set of electrodes or applying a control voltage to a second electrode of a second set of electrodes. US1 describes an FK modulator (see Fig 5,  [0076]) including a method of applying a voltage to a first electrode (328) of a first set of electrodes (330, 328) of the FK modulator (see [0076]-[0077]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the method of applying voltages to electrodes of FK modulators of US1 to the method of WO1. The motivation for doing so would have been to provide a secure and reliable electrical connection. The resulting obvious method would include applying a full driving voltage to a first electrode of a first set of electrodes of the first FK modulator; and applying a control voltage to a second electrode of a second set of electrodes of the second FK modulator.
Claims 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO1 as applied to Claims 1 or 16 above, and further in view of US 6,552,799 (“US2”), cited in Applicant’s IDS of 01 March 2021.
Regarding Claim 9, WO1 describes the apparatus of Claim 1, WO1 further describes the interferometric device comprising an optical input (201), a first optical output (209), a first beam splitter (202) in optical communication with the optical input (201), the first optical path (203), and the second optical path (204). WO1 does not describe a second output or a second beam 
Regarding Claim 10, US2 describes a first detector (34) in optical communication with the first optical output; and a second detector (21) in optical communication with the second optical output.
Regarding Claim 17, WO1 does not describe splitting the first portion of the input light and the second portion of the input light using a second beam splitter. US2 describes an interferometer, including a method of splitting the first portion of the input light (35) and the second portion of the input light (36), using a second beam splitter (1) in optical communication with the first optical path (35) and the second optical path (36), into: a third portion of light (5) that travels through a first optical output of the interferometric device; and a fourth portion (18) of light that travels through a second optical output of the interferometric device. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the additional optical splitting and path creation of US2 to the interferometer of WO1. The motivation for doing so would have been to increase the range of information that could be provided by the apparatus (see US2 at Column 1 Lines 20-24).
Regarding Claim 18, US2 describes detecting, via a first detector (34) in optical communication with the first optical output, the third portion of light (5); and detecting, via a .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over WO1 as applied to Claim 13 above, and further in view of US 2008/0074722 to Kang (“US3”), cited in Applicant’s IDS of 01 March 2021.
Regarding Claim 15, WO1 describes a first phase shifter (205a) disposed in the first optical path (203) and a second phase shifter (205b) disposed in the second optical path (204). WO1 does not describe shifting a phase of the modulated first portion of light traveling along the first optical path. US3 describes an interferometer (see Fig 6) including a method of shifting, by a first phase shifter (611, 612) disposed in the first optical path, a phase of the modulated first portion of light (from EAM modulator) traveling along the first optical path (see [0036]). . Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate the modulated light shifting of US3 in either or both of the optical paths of WO1. The motivation for doing so would have been to increase the variety of modulation formats (see US3 at [0006]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over WO1 and US1 as applied to Claim 7 above, and further in view of US3.
The combination of WO1 and US1 do not describe either of the phase shifters as a pi phase shifter. US3 describes a pi phase shifter (611, 612) used to modulate an optical signal in an arm of an interferometer. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art use the pi phase shifter of US3 for the phase shifter of the obvious combination apparatus of WO1 and US1. The motivation for doing so would have been to make a simple substitution of one known element for another to obtain predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/            Primary Examiner, Art Unit 2874